DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 9-17, and 19-20 in the reply filed on 12/19/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (US pub 20150155322).
With respect to claim 9, Ting et al. teach a method, comprising (see figs. 1-15 and associated text): 
depositing a reflective layer 402 over a substrate 202; 
depositing a first dielectric layer 502 over the reflective layer; 
etching the first dielectric layer; 
after etching the first dielectric layer, etching the reflective layer, such that the etched first dielectric layer and the etched reflective layer form a grid isolation structure 402a that defines a recess; and 
filling the recess with a color filter 610.  


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US pub 20170077157).
With respect to claim 9, Ting et al. teach a method, comprising (see figs. 1-6 and associated text): 
depositing a reflective layer 312 over a substrate 300; 
depositing a first dielectric layer 314 over the reflective layer; 
etching the first dielectric layer; 
after etching the first dielectric layer, etching the reflective layer, such that the etched first dielectric layer and the etched reflective layer form a grid isolation structure 402a that defines a recess; and 
filling the recess with a color filter 328c.  
With respect to claim 10, Ting et al. teach etching the first dielectric layer and etching the reflective layer are performed such that the grid isolation structure tapers towards a top of the grid isolation structure.  
With respect to claim 11, Ting et al. teach etching the first dielectric layer is performed such that the etched first dielectric layer tapers towards a top of the etched first dielectric layer.  
With respect to claim 12, Ting et al. teach etching the reflective layer is performed such that the etched reflective layer tapers towards a top of the etched reflective layer.  

15, 19, 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US pub 20170077157).
With respect to claim 15, Ting et al. teach a method, comprising (see figs. 1-6 and associated text): 
depositing a first reflective layer 402 over a substrate 202; 
depositing a first dielectric layer 502 over the first reflective layer; 
etching the first dielectric layer and the first reflective layer to form a grid isolation structure that defines a recess, wherein a width of a bottom surface of the etched first dielectric layer is less than a width of a bottom surface of the etched first reflective layer; and filling the recess with a color filter 610.  
With respect to claim 19, Ting et al. teach etching the first dielectric layer and the first reflective layer to form the grid isolation structure is performed such that the grid isolation structure is directly over a trench isolation structure 108 in the substrate.  
With respect to claim 22, Ting et al. teach etching the first dielectric layer and the reflective layer is performed such that the grid isolation structure is aligned with a trench isolation structure in the substrate.  
With respect to claim 23, Ting et al. teach the trench isolation structure tapers away from the grid isolation structure.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US pub 20170077157).
With respect to claim 14, Cheng et al. fail to teach the range for the ratio of the height to the width of the grid isolation structure.
However,  it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the ratio of the height to the width of the grid isolation structure through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US pub 20170077157).
With respect to claim 20, Cheng et al. fail to teach the range for the ratio of the height to the width of the grid isolation structure.
However,  it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the ratio of the height to the width of the grid isolation structure through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

 Allowable Subject Matter
Claims 1-6 are allowed.
Claims 13, 16, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/               Primary Examiner, Art Unit 2814